Case 9:19-cv-81160-RS Document 66 Entered on FLSD Docket 01/13/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-81160-CIV-SMITH
 APPLE INC.,
        Plaintiff,
 v.
 CORELLIUM, LLC,
        Defendant.
 _______________________/
      ORDER GRANTING IN PART MOTION TO MODIFY PRETRIAL DEADLINES
        THIS MATTER is before the Court on the parties’ Joint Motion to Modify Pretrial

 Deadlines [DE 65]. The Motion is GRANTED IN PART AND DENIED IN PART, as indicated

 below. Considering the number of requests for extension of time previously filed in this case, the

 Court cautions the parties that no further extensions will be granted, and the Court expects strict

 compliance with this Order. Further, the trial date will not be changed. The parties shall adhere

 to the following amended pretrial schedule:

      1. Mediation Report shall be filed by                                             01/29/2020

      2. The parties shall exchange expert witness summaries or reports                 03/03/2020

      3. The parties shall exchange rebuttal expert witness summaries or                04/03/2020
         reports

      4. Written lists containing the names and addresses of all fact                   04/06/2020
         witnesses intended to be called at trial by

      5. Fact discovery shall be completed by                                           04/20/2020

      6. Expert discovery shall be completed by                                         04/20/2020

      7. Dispositive motions, including summary judgment and Daubert,
         shall be filed by                                                              05/11/2020

      8. Deposition designations and counter designations shall be filed by             08/17/2020
Case 9:19-cv-81160-RS Document 66 Entered on FLSD Docket 01/13/2020 Page 2 of 2



          The parties shall meet and confer prior to submitting the deposition
          designations and counter-designations in a good faith effort to
          resolve objections. Failure to comply with the deadline and the
          meet and confer may result in objections being stricken or other
          appropriate sanctions.

      9. All pretrial motions and memoranda of law, including motions in
         limine, shall be filed by                                                           08/17/2020

          All motions in limine and the responses shall be limited to one page
          per issue.

      10. Joint pretrial stipulation, proposed joint jury instructions, proposed            09/11/2020
          joint verdict form, and/or proposed findings of fact and conclusions
          of law shall be filed by

          When the parties cannot agree on specific jury instructions, the
          submitted instructions shall clearly indicate which party has
          proposed the specific instruction.



                                   NOTICE OF SETTLEMENT

        If the parties settle this matter before trial, the parties must notify the Court no later than 3

 p.m. on the Friday before trial is set to commence in order to avoid paying the costs of the jury.

 If the parties do not notify the Court of settlement by that time, the parties shall jointly reimburse

 the Court for the cost of the jury.

                                           *       *       *

 Failure to comply with any provision of this order may result in the imposition of sanctions.


        DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of January, 2020.




                                                   2
